DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1,2,9,11,12,19 have been amended
	Claims 8 and 18 have been cancelled. 
	Claims 1-7,9-17,19 and 20 are pending and examined as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller of claim 1 and first and second controller in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. There is no corresponding structure in the written description.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 has the limitation “controller” and Claim 12 limitations “first and second controller” do not have a structure defined in the written description. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-11,13-16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN201203725Y) in view Fuchun (CN102778656A) in view of Chen (TMW368186U).

With regards to claim 1, Huang et al discloses a high-temperature testing device (apparatus for adjusting holder bar of panel loading tool for ageing oven, Title), comprising a trolley (pulley 13, Fig. 1), comprising a base (carrier 1, Fig. 1) and a display panel placing area defined on the base (frame hurdle 2, Fig. 1); the base comprising a supporting table (bolsters 11,12, Fig. 4) and a protruding block formed perpendicular to an upper surface of the supporting table (stopper 141, Fig. 5a); the display panel placing area being defined on the protruding block (frame hurdle 2 rest on stopper 141, Fig. 4).
Huang et al does not disclose a power supplier, defined in the supporting table of the trolley; a signal generator, defined in the supporting table of the trolley.
Fuchun teaches a power supplier (power supply units 2, Fig. 1), defined in the supporting table of the trolley (power supply units defined in rack 1, Fig. 1); a signal generator (parameter setting and detection system 3, Fig. 1), defined in the supporting table of the trolley (system 3 is defined in rack 1, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the trolley of Huang et al with the power supplier and signal generator as taught by Fuchun in order to provide a compact testing device. 
Huang et al and Fuchun does not teach a furnace body, in which a cavity being formed to match and to receive the trolley, a first heat insulating plate and a second heat insulating plate being symmetrically formed on opposite inner walls at two sides of the furnace body, the first heat insulating plate and the second heat insulating plate being both located above the supporting table, the first heat insulating plate and the second heat insulating plate being formed integrally with the furnace body, and a gap is defined between the opposite ends of the first heat insulating plate and the second heat insulating plate for the protruding block passing through, after the trolley being located inside the furnace body, the protruding block abutting against the first heat insulating plate and the second heat insulating plate, and the protruding block being matched to and caught in the gap and dividing the furnace body into two independent compartment to allow both the power supplier and the signal generator to locate under the first heat insulating plate and the second heat insulating plate; and a door body, movably defined on the furnace body and matched to close the furnace body.
Chen teaches a furnace body (furnace body 40, Fig. 9), in which a cavity being formed to match and to receive the trolley (working space 41 being formed to match and to receive trolley 50, Fig. 9), a first heat insulating plate and a second heat insulating plate being symmetrically formed on opposite inner walls at two sides of the furnace body (walls of the furnace body 40 that symmetrically separates each working space 41 that match each trolley 50, Fig. 9), the first heat insulating plate and the second heat insulating plate being both located above the supporting table (located above parts of trolley 50, Fig. 9), the first heat insulating plate and the second heat insulating plate being formed integrally with the furnace body (wall of the furnace body 40 are considered the heat insulating plate and therefore integrated, Fig. 8) and a gap is defined between the opposite ends of the first heat insulating plate and the second heat insulating plate for the protruding block passing through, after the trolley being located inside the furnace body (walls of the furnace body 40 are separated with a gap from trolley 50 when inside furnace body 40, Fig. 8), the protruding block abutting against the first heat insulating plate and the second heat insulating plate, and the protruding block being matched to and caught in the gap and dividing the furnace body into two independent compartments to allow both the power supplier (furnace body 40 are divided into independent compartments, Fig. 8) and the signal generator to locate under the first heat insulating plate and the second heat insulating plate; (trolley 50 is fitted into working space 41 where the trolley 50 being stopped on each side when pushed in or out, Fig. 13) and a door body, movably defined on the furnace body and matched to close the furnace body (door 50 that closes furnace body 40, Fig. 6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the trolley of Huang et al and Fuchun with the oven as taught by Chen in order to provide an enhanced testing process. 
With regards to claim 2, Chen teaches a plurality of the furnace bodies that are adjacent with each other; and each of the furnace bodes corresponds to the trolley and a plurality of trolleys in a one-to-one correspondence with the plurality of furnace bodies(furnace body 40 has adjacent space 41 that each accommodate a plurality of trolleys 50, Fig. 5). 
With regards to claim 3, Huang et al teaches wherein the display panel placing area comprises a supporting plate defined perpendicular to an upper surface of the protruding block (hurdle 2,2a,2b,2c, Fig. 11), and carrying platforms which are perpendicular to the supporting table are symmetrically defined at two sides of the supporting plate (groove seat 30, Fig. 11); when a display panel is located on the trolley, one end of the display panel abuts against the carrying platform, and the other end of the display panel abuts and leans against the supporting plate (hurdle 2,2a,2b,2c abut the groove seat 30 and bolster 11, Fig. 11).
With regards to claim 4, Huang et al teaches wherein two carrying platforms are defined at each side of the supporting plate (two groove seats 30 that each carry a hurdle 2,2a,2b,2c, Fig. 11); two display panels are defined on each of the carrying platforms (each groove seat 30 has two hurdle 2,2a or 2b,2c, Fig. 11); and the two display panels are non-overlapped (Fig. 11).
With regards to claim 5, Huang et al teaches wherein an anti-slipping structure is defined at an edge of each of the carrying platforms away from the supporting plate, to prevent the display panel from dropping (each hurdle has a board 22 that has an articulated edge, Fig. 8).
With regards to claim 6, Huang et al teaches wherein the anti-slipping structure is a bending edge, the bending edge and the carrying platform is integrally formed, and an obtuse angle is formed between a plane of the bending edge located and a plane of the carrying platform located (each hurdle has a board 22 that has an obtuse and articulated edge, Fig. 8).
With regards to claim 9, Chen teaches wherein a third heat insulating plate and a fourth heat insulating plate are formed symmetrically at two sides of the protruding block (front and back wall of furnace body 40, Fig. 13), the third heat insulating plate and the fourth heat insulating plate are parallel to the upper surface of the supporting table; when the trolley is located inside the furnace body(front and back wall of furnace body 40 is parallel to the body of trolley 50, Fig. 13), the third heat insulating plate is located above the first heat insulating plate, and the fourth heat insulating plate is located above the second heat insulating plate (Fig. 13).
With regards to claim 10, Chen teaches wherein a storage space is formed for receiving the power supplier and the signal generator, between the lowest carrying platforms at two sides of the supporting plate, and the third heat insulating plate and the fourth heat insulating plate (working space 41 provides storage space formed to receive all components of trolley 50, Fig. 6).

With regards to claim 11, Huang et al discloses a high-temperature testing system (apparatus for adjusting holder bar of panel loading tool for ageing oven, Title), comprising a high-temperature testing device (apparatus for adjusting holder bar of panel loading tool for ageing oven, Title), the high-temperature testing device comprising: a trolley (pulley 13, Fig. 1), comprising a base (carrier 1, Fig. 1) and a display panel placing area defined on the base (frame hurdle 2, Fig. 1); the base comprising a supporting table (bolsters 11,12, Fig. 4) and a protruding block formed perpendicular to an upper surface of the supporting table (stopper 141, Fig. 5a); the display panel placing area being defined on the protruding block (frame hurdle 2 rest on stopper 141, Fig. 4). 
Huang et al does not disclose a power supplier, defined in the supporting table of the trolley; a signal generator, defined in the supporting table of the trolley.
Fuchun teaches a power supplier (power supply units 2, Fig. 1), defined in the supporting table of the trolley (power supply units defined in rack 1, Fig. 1); a signal generator (parameter setting and detection system 3, Fig. 1), defined in the supporting table of the trolley (system 3 is defined in rack 1, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the trolley of Huang et al with the power supplier and signal generator as taught by Fuchun in order to provide a compact testing device. 
Huang et al and Fuchin does not teach a controller, electrically connected to the high-temperature testing device, to control the high-temperature testing device to perform a high-temperature test; h a furnace body, in which a cavity being formed to match and to receive the trolley, a first heat insulating plate and a second heat insulating plate being symmetrically formed on opposite inner walls at two sides of the furnace body, the first heat insulating plate and the second heat insulating plate being both located above the supporting table, the first heat insulating plate and the second heat insulating plate being formed integrally with the furnace body, and a gap is defined between the opposite ends of the first heat insulating plate and the second heat insulating plate for the protruding block passing through, after the trolley being located inside the furnace body, the protruding block abutting against the first heat insulating plate and the second heat insulating plate, and the protruding block being matched to and caught in the gap and dividing the furnace body into two independent compartment to allow both the power supplier and the signal generator to locate under the first heat insulating plate and the second heat insulating plate; and a door body, movably defined on the furnace body and matched to close the furnace body.
Chen teaches a furnace body (furnace body 40, Fig. 9), in which a cavity being formed to match and to receive the trolley (working space 41 being formed to match and to receive trolley 50, Fig. 9), a first heat insulating plate and a second heat insulating plate being symmetrically formed on opposite inner walls at two sides of the furnace body (walls of the furnace body 40 that symmetrically separates each working space 41 that match each trolley 50, Fig. 9), the first heat insulating plate and the second heat insulating plate being both located above the supporting table (located above parts of trolley 50, Fig. 9), the first heat insulating plate and the second heat insulating plate being formed integrally with the furnace body (wall of the furnace body 40 are considered the heat insulating plate and therefore integrated, Fig. 8) and a gap is defined between the opposite ends of the first heat insulating plate and the second heat insulating plate for the protruding block passing through, after the trolley being located inside the furnace body (walls of the furnace body 40 are separated with a gap from trolley 50 when inside furnace body 40, Fig. 8), the protruding block abutting against the first heat insulating plate and the second heat insulating plate, and the protruding block being matched to and caught in the gap and dividing the furnace body into two independent compartments to allow both the power supplier (furnace body 40 are divided into independent compartments, Fig. 8) and the signal generator to locate under the first heat insulating plate and the second heat insulating plate; (trolley 50 is fitted into working space 41 where the trolley 50 being stopped on each side when pushed in or out, Fig. 13) and a door body, movably defined on the furnace body and matched to close the furnace body (door 50 that closes furnace body 40, Fig. 6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the trolley of Huang et al and Fuchun with the oven as taught by Chen in order to provide an enhanced testing process. 
With regards to claim 13, Huang et al teaches wherein the display panel placing area comprises a supporting plate defined perpendicular to an upper surface of the protruding block (hurdle 2,2a,2b,2c, Fig. 11), and carrying platforms which are perpendicular to the supporting table are symmetrically defined at two sides of the supporting plate (groove seat 30, Fig. 11); when a display panel is located on the trolley, one end of the display panel abuts against the carrying platform, and the other end of the display panel abuts and leans against the supporting plate (hurdle 2,2a,2b,2c abut the groove seat 30 and bolster 11, Fig. 11).
 With regards to claim 14, Huang et al teaches wherein two carrying platforms are defined at each side of the supporting plate (two groove seats 30 that each carry a hurdle 2,2a,2b,2c, Fig. 11); two display panels are defined on each of the carrying platforms (each groove seat 30 has two hurdle 2,2a or 2b,2c, Fig. 11); and the two display panels are non-overlapped (Fig. 11).
With regards to claim 15, Huang et al teaches wherein an anti-slipping structure is defined at an edge of each of the carrying platforms away from the supporting plate, to prevent the display panel from dropping (each hurdle has a board 22 that has an articulated edge, Fig. 8).
With regards to claim 16, Huang et al teaches wherein the anti-slipping structure is a bending edge, the bending edge and the carrying platform is integrally formed, and an obtuse angle is formed between a plane of the bending edge located and a plane of the carrying platform located (each hurdle has a board 22 that has an obtuse and articulated edge, Fig. 8).
With regards to claim 19, Chen teaches wherein a third heat insulating plate and a fourth heat insulating plate are formed symmetrically at two sides of the protruding block (front and back wall of furnace body 40, Fig. 13), the third heat insulating plate and the fourth heat insulating plate are parallel to the upper surface of the supporting table; when the trolley is located inside the furnace body(front and back wall of furnace body 40 is parallel to the body of trolley 50, Fig. 13), the third heat insulating plate is located above the first heat insulating plate, and the fourth heat insulating plate is located above the second heat insulating plate (Fig. 13).
With regards to claim 20, Chen teaches wherein a storage space is formed for receiving the power supplier and the signal generator, between the lowest carrying platforms at two sides of the supporting plate, and the third heat insulating plate and the fourth heat insulating plate (working space 41 provides storage space formed to receive all components of trolley 50, Fig. 6).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al, Fuchun and Chen as applied to claims 1-6,9-11,13-16,19 and 20 above, and further in view of Taylor et al (US 2013/0263854).

With regards to claim 7 and 17, Huang et al, Fuchun and Chen does not teach wherein the anti-slipping structure comprises a plurality of polyurethane blocks defined at an edge of the carrying platform away from the supporting plate at intervals.
Taylor et al teaches wherein the anti-slipping structure comprises a plurality of polyurethane blocks defined at an edge of the carrying platform away from the supporting plate at intervals (lower housing may include an anti-slip or grip surface or one or more anti-slip or grip feet 53 such as thermoplastic polyurethane foot, paragraph 0055, lines 9-12).
It would have been obvious to one skilled in the art at the time the invention was made to modify the anti-slipping structure of Huang et al, Fuchun and Chen with the polyurethane as taught by Taylor in order to provide enhanced non slip surfaces for an object being processed in a heating apparatus. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al, Fuchun and Chen as applied to claims 1-6,9-11,13-16,19 and 20 above, and further in view of Yong-il (KR 2012006654U).

With regards to claim 12, Huang et al, Fuchun and Chen teaches wherein the high-temperature testing devices comprises a plurality of furnace bodies that are adjacently with each other; and each of the furnace bodies corresponds to the trolley (furnace body 40 has adjacent space 41 that each accommodate a plurality of trolleys 50, Fig. 5).
 Huang et al, Fuchun and Chen does not teach the control unit comprising a first control unit and a second control unit, the first control unit and the second control unit being respectively defined at two sides of the furnace body, the first control unit being electrically connected to a portion of the furnace bodies that are adjacent to the first control unit, to control a high-temperature test of the portion of the furnace bodies, the second control unit being electrically connected to the other portion of the furnace bodies that are adjacent to the second control unit, to control a high-temperature test of the other portion of the furnace bodies.
Yong-il teaches the control unit comprising a first control unit and a second control unit (power control devices 26, Fig. 4), the first control unit and the second control unit being respectively defined at two sides of the furnace body (power control devices 26 are laid out across the individual chamber 20, Fig. 4), the first control unit being electrically connected to a portion of the furnace bodies that are adjacent to the first control unit (Fig. 4), to control a high-temperature test of the portion of the furnace bodies, the second control unit being electrically connected to the other portion of the furnace bodies that are adjacent to the second control unit, to control a high-temperature test of the other portion of the furnace bodies (performing energization and aging test control of power supply, paragraph 0012, lines 3-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the control unit of Huang et al, Fuchun and Chen with the control units as taught by Yong-il in order to provide increased control of a heating apparatus. 

Response to Amendment
Applicants amendment to the drawings and specification on 7/15/2022 have been accepted. 

Response to Arguments
Applicants argument: Applicant amended claims 11 and 12 to overcome the previous 112 rejections. 
Examiners response: Applicant amended claims 11 and 12 to replace control unit with controller in an attempt to overcome the 112(f) and 112 rejections of the previous office action. Controller is a limitation that still invokes 112(f) and there is no specific structure recited in the amended specification filed 7/15/2022. 

Applicants argument: Applicant argues the prior art does not teach or disclose all the amended limitations of claims 1 and 11. 
Examiners response: Applicant has amended to claim 1 and 11 to include “ a furnace body, in which a cavity being formed to match and to receive the trolley, a first heat insulating plate and a second heat insulating plate being symmetrically formed on opposite inner walls at two sides of the furnace body, the first heat insulating plate and the second heat insulating plate being both located above the supporting table, the first heat insulating plate and the second heat insulating plate being formed integrally with the furnace body, and a gap is defined between the opposite ends of the first heat insulating plate and the second heat insulating plate for the protruding block passing through, after the trolley being located inside the furnace body, the protruding block abutting against the first heat insulating plate and the second heat insulating plate, and the protruding block being matched to and caught in the gap and dividing the furnace body into two independent compartment to allow both the power supplier and the signal generator to locate under the first heat insulating plate and the second heat insulating plate; and a door body, movably defined on the furnace body and matched to close the furnace body”. Chen teaches a furnace body (furnace body 40, Fig. 9), in which a cavity being formed to match and to receive the trolley (working space 41 being formed to match and to receive trolley 50, Fig. 9), a first heat insulating plate and a second heat insulating plate being symmetrically formed on opposite inner walls at two sides of the furnace body (walls of the furnace body 40 that symmetrically separates each working space 41 that match each trolley 50, Fig. 9), the first heat insulating plate and the second heat insulating plate being both located above the supporting table (located above parts of trolley 50, Fig. 9), the first heat insulating plate and the second heat insulating plate being formed integrally with the furnace body (wall of the furnace body 40 are considered the heat insulating plate and therefore integrated, Fig. 8) and a gap is defined between the opposite ends of the first heat insulating plate and the second heat insulating plate for the protruding block passing through, after the trolley being located inside the furnace body (walls of the furnace body 40 are separated with a gap from trolley 50 when inside furnace body 40, Fig. 8), the protruding block abutting against the first heat insulating plate and the second heat insulating plate, and the protruding block being matched to and caught in the gap and dividing the furnace body into two independent compartments to allow both the power supplier (furnace body 40 are divided into independent compartments, Fig. 8) and the signal generator to locate under the first heat insulating plate and the second heat insulating plate; (trolley 50 is fitted into working space 41 where the trolley 50 being stopped on each side when pushed in or out, Fig. 13) and a door body, movably defined on the furnace body and matched to close the furnace body (door 50 that closes furnace body 40, Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan Lin (TWM277012U) discloses a heat sinking trolley with spacing to accommodate a plurality of LCD screens for aging and test.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                           
/THOMAS J WARD/Examiner, Art Unit 3761             
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761